
	
		III
		109th CONGRESS
		2d Session
		S. RES. 465
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2006
			Mr. Chambliss (for
			 himself and Mr. Frist) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate with
		  respect to childhood stroke and designating May 6, 2006, as National
		  Childhood Stroke Awareness Day. 
	
	
		Whereas a stroke, also known as a cerebrovascular
			 accident, is an acute neurologic injury that occurs when the blood
			 supply to a part of the brain is interrupted by—
			(1)a clot in the
			 artery; or
			(2)a burst of the
			 artery;
			Whereas a stroke is a medical emergency that can cause
			 permanent neurologic damage or even death if not promptly diagnosed and
			 treated;
		Whereas 26 out of every 100,000 newborns and almost 3 out
			 of every 100,000 children have a stroke each year;
		Whereas an individual can have a stroke before
			 birth;
		Whereas stroke is among the top 10 causes of death for
			 children in the United States;
		Whereas 12 percent of all children who experience a stroke
			 die as a result;
		Whereas the death rate for children who experience a
			 stroke before the age of 1 year is the highest out of all age groups;
		Whereas many children who experience a stroke will suffer
			 serious, long-term neurological disabilities, including—
			(1)hemiplegia, which
			 is paralysis of 1 side of the body;
			(2)seizures;
			(3)speech and vision
			 problems; and
			(4)learning
			 difficulties;
			Whereas those disabilities may require ongoing physical
			 therapy and surgeries;
		Whereas the permanent health concerns and treatments
			 resulting from strokes that occur during childhood and young adulthood have a
			 considerable impact on children, families, and society;
		Whereas very little is known about the cause, treatment,
			 and prevention of childhood stroke;
		Whereas medical research is the only means by which the
			 citizens of the United States can identify and develop effective treatment and
			 prevention strategies for childhood stroke; and
		Whereas early diagnosis and treatment of childhood stroke
			 greatly improves the chances that the affected child will recover and not
			 experience a recurrence: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May 6,
			 2006, as National Childhood Stroke Awareness Day; and
			(2)urges the people
			 of the United States to support the efforts, programs, services, and advocacy
			 of organizations that work to enhance public awareness of childhood stroke,
			 including—
				(A)the Children's
			 Hemiplegia and Stroke Association;
				(B)the American
			 Stroke Association, a division of the American Heart Association; and
				(C)the National
			 Stroke Association.
				
